UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4399


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ELIJAH ELDON HEARNS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:10-cr-00152-DCN-1)


Submitted:   December 6, 2011              Decided:   December 15, 2011


Before AGEE and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Russell Warren Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant. William N. Nettles, United States
Attorney, Alston C. Badger, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elijah      Eldon    Hearns       appeals     the     ninety-seven-month

sentence    imposed      following      his      guilty   plea    to    one   count    of

possession       with     intent        to       distribute       a     quantity       of

Methylenedioxymethamphetamine                (“MDMA”)      and     a    quantity      of

marijuana, in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(C),

(b)(1)(D)      (West    Supp.   2011);       and   one    count    of   entering      the

United States at a time and place other than one designated by

immigration officers, in violation of 8 U.S.C. § 1325(a)(1), (2)

(2006).     On appeal, Hearns argues that the district court erred

in   denying    his    motion    to    suppress     MDMA    and    marijuana    seized

after Hearns was detained pending the arrival of a drug-sniffing

canine following a routine traffic stop.                   Finding no reversible

error, we affirm.

            We review the factual findings underlying a district

court’s ruling on a motion to suppress for clear error and the

court’s legal conclusions de novo.                  United States v. Kelly, 592

F.3d 586, 589 (4th Cir.), cert. denied, 130 S. Ct. 3374 (2010).

When evaluating the denial of a suppression motion, we construe

the evidence in the light most favorable to the government, the

prevailing party below.          Id.

            An automobile stop is a “seizure” falling under the

Fourth Amendment’s protection.                Whren v. United States, 517 U.S.

806, 809-10 (1996).             “Observing a traffic violation provides

                                             2
sufficient      justification          for   a    police         officer    to    detain      the

offending       vehicle    for     as    long         as    it   takes     to    perform      the

traditional       incidents       of    a    routine          traffic      stop.”       United

States v. Branch, 537 F.3d 328, 335 (4th Cir. 2008).                                 A police

officer may extend the detention beyond the scope of a routine

traffic     stop    if     the     driver         consents          or   the     officer      has

reasonable suspicion of criminal activity.                               Id. at 336.           To

satisfy the reasonable suspicion requirement, a police officer

“must   simply     point     to    specific           and    articulable        facts   which,

taken together with rational inferences from those facts, evince

more than an inchoate and unparticularized suspicion or hunch of

criminal activity.”          Id. (internal quotation marks and citations

omitted).

            Hearns challenges the district court’s conclusion that

reasonable       suspicion        existed        to        detain    Hearns      pending      the

arrival of a canine unit following the issuance of a warning

ticket to Hearns for following too closely.                              We hold that the

district    court    did     not       err   in       determining        that     the   police

officer had reasonable suspicion of criminal activity based on

the totality of the circumstances.                           When the officer stopped

Hearns,    he    noticed     a     strong        smell       commonly      associated        with

vehicle    repairs,       despite       a    lack      of     visible      repairs      to    the




                                              3
vehicle. *       The     floorboard       of   the   car     was    littered       with

caffeinated and energy drinks, and Hearns appeared to be tired

and    nervous.          Further,    Hearns      provided     a    highly      unusual

explanation for how he came to possess the car, and was unsure

whether it was a rental.                 Taken together, this evidence was

sufficient, as the district court stated, to “lead a reasonably

trained      officer     to   suspect     that    defendant       was   involved     in

transporting      contraband        in    an     altered    vehicle       over     long

distances, attempting to make few, if any stops along the way.”

Thus the officer had reasonable suspicion justifying Hearns’s

twenty to twenty-five minute detention following the officer’s

issuance of the warning ticket and pending the arrival of a

drug-detecting canine.

              Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral   argument      because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
        The   officer   had   specialized                  training       in     hidden
compartments and drug trafficking trends.



                                           4